DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 5/3/2021. As directed by the amendment: claims 1, 6, 10-11, 13, 15, and 19 have been amended; no claims have been cancelled; and claim 25 has been added. Thus, claims 1-25 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US Patent 3,384,080 A).
	Regarding claim 1, Muller discloses a disposable delivery assembly ("Catheter", 24, 25, 53, 50) for a drug delivery device to dispense a liquid medicament, the disposable delivery assembly comprising: 
a disposable injector ("Catheter, 24, 25) comprising an injection needle ("Catheter", Col 3, lines 23-31), a flexible tube (24), and an injector fluid coupling (25), wherein the injection needle is in fluid communication with the injector fluid coupling via the flexible tube (Col 3, lines 23-31), and wherein the flexible tube has a first end (End of 24 connecting to “catheter”) and second end (End of 24 connecting to 25) opposite to the first end, the first end being connected to the injection needle (Col 3, lines 29-31, Cols 4-5, lines 74-2) and the second end being connected to the injector fluid coupling (Col 3, lines 26-28, Col 4, lines 8-11, Fig. 11); and 
	a disposable cartridge (53, 50) comprising a reservoir (53) at least partially filled with the liquid medicament (Col 4, lines 27-30) and comprising a cartridge fluid coupling (68 and part of 53 that 25 penetrates that is above 68) in fluid communication with the reservoir (Fig. 11), 
	wherein the reservoir comprises a flexible bag (53), 
	wherein the disposable cartridge comprises a housing (50) forming a protective sheath (50) for the flexible bag (Fig. 3), 
	wherein the disposable injector and the disposable cartridge are configured to be mechanically interconnected in an undeployed configuration (Disposable injector and the disposable cartridge are perfectly capable of being mechanically interconnected in an undeployed configuration when 25 has not been inserted all the way through into 53, such as when the threading of 25 hasn't been threaded into 69), in which the injector fluid coupling and the cartridge fluid coupling are disconnected (Couplings would be disconnected because the threading on 25 hasn’t been screwed into 69), and 
	wherein the disposable cartridge is configured to be displaced relative to the disposable injector into a deployed configuration (Disposable cartridge is perfectly capable of being displaced relative to the disposable injector into a deployed configuration, see Fig. 11), in which the injector fluid coupling and the cartridge fluid coupling are in fluid communication (Fig. 11).
	Regarding claim 2, Muller discloses the disposable delivery assembly according to claim 1 consisting of the disposable cartridge and the disposable injector (Fig. 11), and wherein the disposable injector and the disposable cartridge are directly mechanically connected when in the undeployed configuration (25 would partially be located into 53 up until the point where the threading of 25 wouldn’t be threaded into 69, which would result in the disposable injector and the disposable cartridge being directly mechanically connected, Fig. 11).
	Regarding claim 3, Muller discloses the disposable delivery assembly according to claim 1, wherein one of the disposable cartridge and the disposable injector comprises at least one stop member (Threading on 25) engaging with a correspondingly shaped stop face (69) of the other one of the disposable cartridge and the disposable injector to impede self-acting displacement of the disposable (25 cannot be located all the way into 53 until the threads on 25 is threaded into 69, therefore the threading and internally threaded aperture would impede self-acting displacement of the disposable cartridge and the disposable injector from the undeployed configuration into the deployed configuration).
	Regarding claim 4, Muller discloses the disposable delivery assembly according to claim 1, wherein one of the disposable cartridge and the disposable injector comprises a linear guiding (69) configured to engage with a guide section (Threading on 25) of the other one of the disposable cartridge and the disposable injector (Fig. 11).
	Regarding claim 5, Muller discloses the disposable delivery assembly according to claim 4, wherein the injector fluid coupling comprises a cannula (25) extending parallel to the linear guiding (Fig. 11) and configured to penetrate a pierceable seal (Part of 53 that 25 penetrates that is above 68) of the cartridge fluid coupling (Fig. 11).
	Regarding claim 20, Muller discloses the disposable delivery assembly according to claim 1, wherein the disposable injector comprises a base (23) and wherein the base comprises a track (23) through which the flexible tube is guided (Fig. 7).
	Regarding claim 21, Muller discloses the disposable delivery assembly according to claim 1, wherein a pre-assembly of the disposable cartridge and the disposable injector, in which the disposable cartridge is mechanically attached to the disposable injector (When threading on 25 hasn’t been threaded into 69), is insertable into a receptacle of a housing of the drug delivery device only when the disposable injector and the disposable cartridge are in the undeployed configuration (Examiner notes that the drug delivery device was never positively recited and is therefore considered a functional limitation and any further defining elements of the drug delivery device are also considered a functional limitation. Therefore, a pre-assembly of the disposable cartridge and the disposable injector, in which the disposable cartridge is mechanically attached to the disposable injector, is perfectly capable of being insertable into a receptacle of a housing of the drug delivery device only when the disposable injector and the disposable cartridge are in the undeployed configuration).
	Regarding claim 22, Muller discloses the disposable delivery assembly according to claim 20, wherein an assembly of the disposable injector and the disposable cartridge is configured for drug delivery devices having a feeder member operable to squeeze the flexible tube in a region of the track for transporting the liquid medicament from the reservoir of the disposable cartridge towards the injection needle of the disposable injector (An assembly of the disposable injector and the disposable cartridge are perfectly capable of being used with drug delivery devices having a feeder member operable to squeeze the flexible tube in the region of the track for transporting the liquid medicament from the reservoir of the disposable cartridge towards the injection needle of the disposable injector).
	Regarding claim 23, Muller discloses the disposable delivery assembly according to claim 3, wherein the stop member and the correspondingly shaped stop face provide an interlock operable to prevent transferring of the disposable cartridge and the disposable injector into the deployed configuration (Threaded and internally threaded aperture would prevent transferring of the disposable cartridge and the disposable injector into the deployed configuration because it requires threading one element into another).
	Regarding claim 24, Muller discloses the disposable delivery assembly according to claim 20, wherein the injection needle is movably fastened to the base (Fig. 3, Col 3, lines 23-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US Publication 2007/0154336 A1) in view of Miyazaki et al. (US Publication 2007/0154336 A1).
	Regarding claim 1, Miyazaki discloses a disposable delivery assembly (Figs. 7-9C) for a drug delivery device to dispense a liquid medicament, the disposable delivery assembly comprising: 
a disposable injector (165, 173) comprising a flexible tube (165), and an injector fluid coupling (173), and wherein the flexible tube has a first end (End of 165 opposite of 173) and second end (End of 165 connecting to 173) opposite to the first end, the second end being connected to the injector fluid coupling (Fig. 7); and 
	a disposable cartridge (170) comprising a reservoir (170) at least partially filled with the liquid medicament (Paragraph [0399]) and comprising a cartridge fluid coupling (172) in fluid communication with the reservoir (Fig. 7), 
	wherein the reservoir comprises a flexible bag (170), 
	wherein the disposable cartridge comprises a housing (180) forming a protective sheath (180) for the flexible bag (Fig. 7), 
	wherein the disposable injector and the disposable cartridge are configured to be mechanically interconnected in an undeployed configuration (Fig. 7), in which the injector fluid coupling and the cartridge fluid coupling are disconnected (Fig. 7), and 
	wherein the disposable cartridge is configured to be displaced relative to the disposable injector into a deployed configuration (Paragraph [0436]), in which the injector fluid coupling and the cartridge fluid coupling are in fluid communication (Paragraph [0436]).

the disposable injector comprising an injection needle, wherein the injection needle is in fluid communication with the injector fluid coupling via the flexible tube, the first end being connected to the injection needle.
 	Miyazaki teaches, in an alternative embodiment (Fig. 12), a disposable delivery assembly (Fig. 12) for a drug delivery device to dispense a liquid medicament, the disposable delivery assembly comprising: 
a disposable injector (“Catheter”, 211, 222) comprising an injection needle (“Catheter”, Paragraph [0547]), a flexible tube (211), and an injector fluid coupling (222), wherein the injection needle is in fluid communication with the injector fluid coupling via the flexible tube (Paragraph [0547], Fig. 12), and wherein the flexible tube has a first end (End of 211 connecting to “catheter”) and second end (End of 211 connecting to 222) opposite to the first end, the first end being connected to the injection needle (Paragraph [0547]) and the second end being connected to the injector fluid coupling (Fig. 12); and 
	a disposable cartridge (209) comprising a reservoir (209) at least partially filled with the liquid medicament (Paragraph [0478]) and comprising a cartridge fluid coupling (209b) in fluid communication with the reservoir (Fig. 12), 
	wherein the reservoir comprises a flexible bag (209), 
	wherein the disposable cartridge comprises a housing (202-205) forming a protective sheath (202-205) for the flexible bag (Fig. 13), 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the disposable injector of Miyazaki to incorporate the teachings of Miyazaki to incorporate an injection needle in order to inject the drug solution into a body of an experimental animal (Paragraph [0547]). The modification is Miyazaki would teach wherein the injection needle (“Catheter” of alternative embodiment) is in fluid communication with the injector fluid coupling (173, 222) via the flexible tube (165, 211), the first end being connected to the injection needle (Fig. 12).
	Regarding claim 2, Miyazaki discloses the disposable delivery assembly according to claim 1 consisting of the disposable cartridge and the disposable injector (Fig. 7), and wherein the disposable (Fig. 7).
	Regarding claim 4, Miyazaki discloses the disposable delivery assembly according to claim 1, wherein one of the disposable cartridge and the disposable injector comprises a linear guiding (Inner surface of 172) configured to engage with a guide section (Outer surface of 173) of the other one of the disposable cartridge and the disposable injector (Paragraph [0436]).
	Regarding claim 20, Miyazaki discloses the disposable delivery assembly according to claim 1, wherein the disposable injector comprises a base (122) and wherein the base comprises a track (122) through which the flexible tube is guided (Paragraphs [0260] and [0395], Figs. 2 and 7).
	Regarding claim 21, Miyazaki discloses the disposable delivery assembly according to claim 1, wherein a pre-assembly of the disposable cartridge and the disposable injector, in which the disposable cartridge is mechanically attached to the disposable injector (Fig. 7), is insertable into a receptacle of a housing of the drug delivery device only when the disposable injector and the disposable cartridge are in the undeployed configuration (Examiner notes that the drug delivery device was never positively recited and is therefore considered a functional limitation and any further defining elements of the drug delivery device are also considered a functional limitation. Therefore, a pre-assembly of the disposable cartridge and the disposable injector, in which the disposable cartridge is mechanically attached to the disposable injector, is perfectly capable of being insertable into a receptacle of a housing of the drug delivery device only when the disposable injector and the disposable cartridge are in the undeployed configuration).
	Regarding claim 22, Miyazaki discloses the disposable delivery assembly according to claim 20, wherein an assembly of the disposable injector and the disposable cartridge is configured for drug delivery devices having a feeder member operable to squeeze the flexible tube in a region of the track for transporting the liquid medicament from the reservoir of the disposable cartridge towards the injection needle of the disposable injector (An assembly of the disposable injector and the disposable cartridge are perfectly capable of being used with drug delivery devices having a feeder member operable to squeeze the flexible tube in the region of the track for transporting the liquid medicament from the reservoir of the disposable cartridge towards the injection needle of the disposable injector).
Regarding claim 25, Miyazaki discloses the disposable delivery assembly according to claim 4, wherein the disposable cartridge and the disposable injector are transferable from the undeployed configuration into the deployed configuration by linearly and translationally displacing the disposable cartridge and the disposable injector relative to each other along and by the linear guiding (Paragraph [0436]).
Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 8, that Muller does not teach “a first end being connected to the injection needle and [a] second end being connected to the injector fluid coupling”, the Examiner respectfully disagrees. Col 3, lines 29-31 recites that the tubing 24 has “at the other end with a conventional male Luer-lok or other connector for a catheter or other member”. Based on the citation of col 3, lines 29-31, the tubing 24 is still being connected to the catheter, even if it is via conventional male Luer-lok or other connector. Regardless, Cols 4-5, lines 74-2 further recites “an arcuate segment of flexible tubing…adapted to be attached to a liquid reservoir and a catheter at the opposite ends thereof”. The Examiner has mapped “catheter” as being the injection needle, therefore Muller teaches a first end being connected to the injection needle. Furthermore, Col 3, lines 26-28 recites that the tubing 24 “may be provided at one end with a hypodermic needle connector for puncture of a rubber diaphragm of the silastic drug reservoir” and col 4, lines 8-11 recites that “the proximal end of tube 24 may be provided with a knurled and threaded penetrating needle 25 which is particularly adapted for a leak-proof connection with reservoir 53”. The Examiner has mapped needle 25 as being the injection fluid coupling, therefore Muller teaches a second end being connected to the injector fluid coupling. 
Applicant’s arguments with respect to claim(s) 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                         
/BRANDY S LEE/Primary Examiner, Art Unit 3783